UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4473


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CEDRIC TAYLOR,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:07-cr-00102-F-2)


Submitted:   September 20, 2011           Decided:   September 30, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           In    a     prior     appeal,         we    affirmed       Cedric        Taylor’s

convictions for conspiracy to possess with intent to distribute

cocaine base, in violation of 21 U.S.C. § 846 (2006), and aiding

and abetting tampering with a witness, in violation of 18 U.S.C.

§ 1512(a)(2)(C)        (2006).        We     determined,            however,    that      the

district court failed to provide an individualized explanation

supporting its imposition of concurrent 240-month sentences and

that the court erred in imposing the sentence for tampering with

a witness because it exceeded the statutory maximum.                                Thus, we

vacated the sentence and remanded the case for resentencing.                               On

remand, the district court again sentenced Taylor to 240 months’

imprisonment for the drug conspiracy and imposed a concurrent

120-month sentence for witness tampering.

           On appeal, Taylor’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there are no meritorious issues for appeal but asking this court

to review the district court’s failure to take Taylor’s post-

conviction rehabilitation into consideration for the purposes of

a   downward    variance,      the    court’s         denial     of    the     motion     for

judgment   of    acquittal       on    the       witness       tampering       count,     the

court’s    application      of    a    two-level             obstruction       of    justice

enhancement,     the    court’s       finding         that    the    witnesses       at   the

initial sentencing hearing were credible, and, finally, whether

                                             2
Taylor was a victim of prosecutorial misconduct.                            In his pro se

supplemental brief, Taylor alleges that the Government committed

discovery violations.         We affirm.

            We     review    sentences       for    reasonableness,          applying    an

abuse-of-discretion standard.                Gall v. United States, 552 U.S.

38,   51   (2007);    United        States    v.    Llamas,      599    F.3d    381,    387

(4th Cir. 2010).         This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                             Gall,

552 U.S. at 51.          In determining procedural reasonableness, this

court considers whether the district court properly calculated

the   defendant’s     advisory       Guidelines         range,       considered   the    18

U.S.C.     § 3553(a)        (2006)     factors,         analyzed        any     arguments

presented    by     the     parties,        and     sufficiently         explained      the

selected    sentence.         Gall,     552      U.S.    at    51.      A    sentence    is

reviewed     for     substantive        reasonableness           by      examining      the

“totality    of    the    circumstances,           including     the     extent   of    any

variance    from    the     Guidelines       range.”          Id.;    United   States    v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                           We presume that a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.                 United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

            In Pepper v. United States, 131 S. Ct. 1229 (2011),

the Supreme Court held that a district court may consider post-

sentencing       evidence      of     the     defendant’s            rehabilitation      at

                                             3
resentencing to support a downward variance.                       Id. at 1236, 1241,

1249.       Here, the district court considered Taylor’s motion for a

variance but concluded that a variance was not warranted based

on the nature and circumstances of the offense — specifically, a

large       drug     conspiracy      involving       violence      and    intimidation.

Taylor has failed to overcome the presumption of reasonableness

that    this       court   accords     his    within-Guidelines          sentence.      We

therefore          conclude    that    his        sentence    is   procedurally        and

substantively reasonable.

               Consideration      of    the       remaining    issues      presented    by

Taylor and counsel is precluded by the mandate rule.                           When this

court remands for resentencing, the mandate rule precludes the

district court from considering “issues expressly or impliedly

decided by the appellate court.”                   United States v. Bell, 5 F.3d

64,    66    (4th     Cir.    1993).     “In       addition,    the      [mandate]   rule

forecloses litigation of issues decided by the district court

but foregone on appeal or otherwise waived, for example because

they were not raised in the district court.”                             Id.   Moreover,

none of the exceptions to the mandate rule applies to this case.

See id. at 67 (discussing exceptions).                       We therefore decline to

review Taylor’s remaining claims.

               In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious

issues for appeal.              We therefore affirm the district court’s

                                              4
amended    judgment       and    deny    Taylor’s      motion      to    appoint      new

counsel.        This court requires that counsel inform Taylor, in

writing,   of     the    right   to     petition   the   Supreme        Court    of   the

United States for further review.                  If Taylor requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Taylor.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented      in      the    materials

before    the    court    and    argument      would   not   aid     the      decisional

process.

                                                                                AFFIRMED




                                           5